UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7114


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DWAYNE MANNING, a/k/a Jonathan Manning, a/k/a Rude Dog,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:95-cr-00156-H-1)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Manning, Appellant Pro Se. John Howarth Bennett, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne    Manning   appeals    the   district   court’s   order

denying his motion for return of property.         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.              United States v.

Manning, No. 5:95-cr-00156-H-1 (E.D.N.C. Aug. 10, 2011).               We

dispense   with     oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2